DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/280,561) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/280,561, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDS filed March 26, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th 

Drawings
37 C.F.R. § 1.84(l) recites “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(l) for failing to include letters durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  See Fig. 1, connections between items 14 and 20; items 14 and 10; and items 10 and 20.
37 C.F.R. § 1.84(c) recites “Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to placing the docket number on the front of each sheet within the top margin.  See Figs. 1 and 2; see also 37 C.F.R. § 1.84(g) for the top margin location.
37 C.F.R. § 1.84(q) recites “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.”  Fig. 1, item 1 is a reference character that does not indicate a surface or cross section on which it is placed.  Thus, the drawings are objected to under 37 C.F.R. § 1.84(q) for failing to include lead lines for each reference character.  See Fig. 1, item 1; see also see also 37 C.F.R. § 1.84(r) (reciting “[a]rrows may be used 
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or 

Claims 1–20 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 1, line 11 should be “[[a]] the DNS server.”  Claim 15, line 9 by analogy. 
(2) claim 1, line 13 should be “in response to the sending of the DNS query.”  Claim 8, line 9 and claim 15, line 11 by analogy.

Claim Rejections – 35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”
MPEP § 2106.03(II) recites:
[T]he [broadest reasonable interpretation (BRI)] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claims 15–20 are rejected under § 101 because the claimed invention is directed to nonstatutory subject matter.  The claims do not fall within at least one any other medium that can be used to carry . . . desired computer-readable program code.”  Spec. ¶ 78 (emphasis added).  Thus, the broadest reasonable interpretation of such a medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. § 103 as being obvious over Xia et al. (CN 105592057 Al; filed Sept. 28, 2015)1 in view 
Regarding claim 1, while Xia teaches an electronic apparatus (fig. 4, item B4_2; “B4_2 device” at p. 5) for establishing a Dual-Stack Lite (DS-lite) tunnel (“DS-Lite tunnel” at pp. 1, 5), the electronic apparatus comprising: 
a memory (Xia at least suggests B4_2 includes a memory) storing computer-readable instructions; 
a processor (Xia at least suggests B4_2 includes a processor) configured to execute the computer-readable instructions to: 
send a request (“1) The B4_2 device sends a DNCP request message” at p. 5) for an Internet Protocol (IP) address (“1) . . . IPv6 address/prefix” at p. 5) and a domain name (“1) . . . AFTR domain name” at p. 5) of an Address Family Transition Router (AFTR) server (“AFTR” at p. 5) to a Dynamic Host Configuration Protocol (DHCP) server (“1) . . . DHCPv6 Server- 2” at p. 5); 
receive (“2) DHCPv6 Server- 2 replies with a DHCP response message” at p. 5; “4) The B4_2 device receives the DHCP response message from DHCPv6 Server 2” at p. 5) the IP address (“2) . . . IPv6 address 1000::2 assigned to the B4_2 device” at p. 5) and the domain name (“2) . . . the AFTR domain name www.aftr.com” at p. 5) of the AFTR server from the DHCP server in response to the request; 
send a DNS query (“4) The B 4_2 device . . . queries the DNS server to find that the address corresponding to the AFTR domain name” at p. 5) to a DNS server (“4) . . . the DNS Server” at p. 5), wherein the DNS query includes the domain name of the AFTR server (“4) . . . the AFTR domain name” at p. 5); 
in response to the DNS query being successful: 

establish the DS-lite tunnel (steps 5–7 at pp. 5–6) between the electronic apparatus and the AFTR server using the IP address of the AFTR server,
	Xia does not teach (A) send the request using an IP address of the DNS server; (B) sending the request to the DHCP server using an IP address of the DHCP server; (C) and sending the DNS query to the DNS server using the IP address of the DNS server.
(A), (C)
Feng teaches an IP address of the DNS server (“IP address of the DNS server” at ¶ 38); and
contacting a DNS server (“the UPF determined in step 303 routes the DNS request message to a destination DNS server based on the IP address of the DNS server carried in the request message” at ¶ 38) using the IP address of the DNS server
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Xia’s IP address included in the request to be an IP address of the DNS server and for Xia’s sent DNS query to the DNS server to use the IP address of the DNS server as taught by Feng to “dynamically allocate, based on a location of a local data network to be accessed by [the electronic apparatus], a DNS server located in the local data network to the [electronic apparatus].”  Feng ¶ 20.

Weber teaches sending a message to a DHCP server using an IP address of the DHCP server (“The network station 15 then contacts the DHCP server 10 using the selected IP address” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Xia’s sent request to the DHCP server to use the IP address of the DHCP server as taught by Weber so that “the DHCP server 10 then . . . transmits the further relevant data to the [electronic apparatus].”  Weber ¶ 35.
Regarding claim 3, Xia teaches wherein the processor is further configured to execute the computer-readable instructions to: 
save the IP address of the AFTR server in the memory of the electronic apparatus in response to the DNS query being successful (steps 4–7 at pp. 5–6; “6 ) The B4_2 device receives the FTP request message, uses the AFTR address as the destination IPv6 address, and uses the IPv6 address 1000::2 of the physical interface referenced by the source interface of the DS-Lite tunnel as the source address to encapsulate the FTP request message. The format of the message is shown in Table 5:” at p. 6).
Regarding claim 4, Xia teaches wherein the processor is further configured to execute the computer-readable instructions to: 
maintain the DS-lite tunnel (until “the lease expires” at step 8, p. 6; steps 4–7 at pp. 5–6) between the electronic apparatus and the AFTR server using the saved IP address of the AFTR server that is stored in the memory of the electronic apparatus in response to the DNS query being successful.
Regarding claim 8, Xia teaches a method for establishing a Dual-Stack Lite (DS-Lite) tunnel to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
claims 10 and 11, claims 3 and 4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 4 are, respectively, equally applicable to claims 10 and 11.
Regarding claim 15, Xia teaches a non-transitory computer-readable medium (Xia at least suggests B4_2 includes a memory) storing a software program for establishing a Dual-Stack Lite (DS-lite) tunnel, which when executed by a processor (Xia at least suggests B4_2 includes a processor) of an electronic apparatus (fig. 4, item B4_2; “B4_2 device” at p. 5), causes the electronic apparatus to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
	Regarding claims 17 and 18, claims 3 and 4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 4 are, respectively, equally applicable to claims 17 and 18.

Claims 2, 9 and 16 are rejected under 35 U.S.C. § 103 as being obvious over Xia in view of Feng, in further view of Weber, and in further view of Anderson et al. (US 2010/0332680 A1; filed Oct. 29, 2009).
Regarding claim 2, while the Xia/Feng/Weber combination teaches wherein the processor is further configured to execute the computer-readable instructions to: 
establishing (steps 5–7 at pp. 5–6) the DS-lite tunnel (“DS-Lite tunnel” at pp. 1, 5) between the electronic apparatus (fig. 4, item B4_2; “B4_2 device” at p. 5) and the AFTR server (“AFTR” at p. 5) using the IP address (“4) . . . the address corresponding to the AFTR domain name” at p. 5) of the AFTR server,
the Xia/Feng/Weber combination does not teach in response to failure of the DNS query, establish the DS-lite tunnel between the electronic apparatus and the AFTR server using a predetermined IP address, wherein the predetermined IP address is stored in the memory based on one of: 

an initial setting by a user of the electronic apparatus; or 
a previous successful DNS query. 
Anderson teaches in response to failure of a DNS query (“If the DNS query fails” at ¶ 52), establish (at fig. 5B, item 532) communication (“a particular communication (e.g., a voice communication, an instant message communication, a web page request, etc.).” at ¶ 52) using a predetermined IP address (“the address corresponding to the domain name” at ¶ 52; “the address accessed in the long term store cache” at fig. 5B, item 532), wherein the predetermined IP address is stored in a memory (fig. 3, item 310) based on one of: 
a default configuration of the electronic apparatus; 
an initial setting by a user of the electronic apparatus; or 
a previous successful DNS query (“access long term store cache 310 for the address corresponding to the domain name” at ¶ 52; “the address accessed in the long term store cache” at fig. 5B, item 532). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Xia/Feng/Weber combination to establish the DS-lite tunnel between the electronic apparatus and the AFTR server using a predetermined IP address in response to failure of the DNS query, wherein the predetermined IP address is stored in the memory based on one of: a default configuration of the electronic apparatus; an initial setting by a user of the electronic apparatus; or a previous successful DNS query as taught by Anderson “to enable network participants to communicate, while reducing network traffic due to DNS queries.”  Anderson ¶ 24.


Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being obvious over Xia in view of Feng, in further view of Weber, and in further view of Fleischman et al. (US 2013/0204978 A1; filed Feb. 5, 2013).
Regarding claim 5, the Xia/Feng/Weber combination does not teach wherein the processor is further configured to execute the computer-readable instructions to: 
periodically transmit subsequent DNS queries to the DNS server based on a DNS time to live (TTL) timer.
Fleischman teaches periodically transmitting subsequent DNS queries (“subsequent DNS queries “ at ¶ 7) to a DNS server (“authoritative DNS server “ at ¶ 7) based on a DNS time to live (TTL) timer (“a time-to-live (TTL) value” at ¶ 7).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Xia/Feng/Weber combination’s processor to be further configured to execute the computer-readable instructions to periodically transmit subsequent DNS queries to the DNS server based on a DNS time to live (TTL) timer as taught by Fleischman “for answering DNS queries.”  Fleischman ¶ 2.
Regarding claim 12, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 12.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon rejected base claim 1 and intervening claims 3 and 5, but would be allowable if rewritten to include all of the limitations of base claim 1 and intervening claims 3 and 5.  See
Claim 7 is objected to as being dependent upon rejected base claim 1 and intervening claims 3 and 5, but would be allowable if rewritten to include all of the limitations of base claim 1 and intervening claims 3 and 5.  See id.
Claim 13 is objected to as being dependent upon rejected base claim 8 and intervening claims 10 and 12, but would be allowable if rewritten to include all of the limitations of base claim 8 and intervening claims 10 and 12.  See id.
Claim 14 is objected to as being dependent upon rejected base claim 8 and intervening claims 10 and 12, but would be allowable if rewritten to include all of the limitations of base claim 8 and intervening claims 10 and 12.  See id.
Claim 19 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 101 set forth in this Office action; and (2) include all of the limitations of base claim 15 and intervening claim 17.  See id.
Claim 20 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 101 set forth in this Office action; and (2) include all of the limitations of base claim 15 and intervening claim 17.  See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: CN-102546362-A; JP-2012175320-A; CN-107995113-A; US-20130212299-A1; US-20130229922-A1; US-20110307629-A1; US-9461868-B2;
Durand et al., RFC 6333 - Dual-Stack Lite Broadband Deployments Following IPv4 Exhaustion, Internet Engineering Task Force (IETF), pp. 1–32 (Aug. 2011); and
Hankins et al., RFC 6334 - Dynamic Host Configuration Protocol for IPv6 (DHCPv6) Option for Dual-Stack Lite, Internet Engineering Task Force (IETF), pp. 1–7 (Aug. 2011).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner refers to pages 1–7 of the GOOGLE English translation for CN105592057 that was created using GOOGLE CHROME at https://patentscope.wipo.int/search/en/detail.jsf?docId=CN174036586.